     Case 3:20-cv-00450-RCJ-WGC Document 9 Filed 09/24/20 Page 1 of 1



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     MITCHELL KEITH GOODRUM,                              Case No. 3:20-cv-00450-RCJ-WGC
4                                           Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On September 9, 2020, the Clerk’s Office docketed a “first amended complaint” in

11   this case. (ECF No. 7). On September 22, 2020, Plaintiff filed a notice of error regarding

12   the first amended complaint. (ECF No. 8). In the notice, Plaintiff explains that the “first

13   amended complaint” was supposed to be filed in a completely new case and asks the

14   Court to correct the error. (Id. at 1). Plaintiff reattaches the complaint and application to

15   proceed in forma pauperis to the notice for the Court to start a new case. (ECF No. 8-1).

16   The Court now corrects the docketing error.

17   II.    CONCLUSION

18          For the foregoing reasons, it is ordered that the Clerk of the Court strike the “first

19   amended complaint” (ECF No. 7) from this docket.

20          It is further ordered that the Clerk of the Court docket the proposed new complaint

21   and new application to proceed in forma pauperis (ECF No. 8-1) in a new case and send

22   Plaintiff a courtesy copy of those documents with his new case number.

23          DATED: September 24, 2020.

24
25                                             UNITED STATES MAGISTRATE JUDGE
26
27
28
